Title: From George Washington to Captain Thomas Cartwright, 21 February 1778
From: Washington, George
To: Cartwright, Thomas



Sir
Head Qrs Valley forge February 21st 1778

I was favoured last night with your Letter of the 14th Instant and with its inclosure.
As no person under our present Military system can appoint a General Court Martial but the Commander in Chief or Commanding General in a particular state, I cannot determine on the proceedings transmitted. Those sent by major General, the Marquiss de la Fayette, he omitted to deliver. I have written to Colo. Gibson respecting Lts McMichael & Dickenson & ordered that they should be tried again. The causes of complaint contained in General Wayn’s order for their trial I have inclosed him, and return you the proceedings in the case of the latter. I am Sir Yr Most Obedt servt

Go: Washington

